VIA ECF                                                                   USDC SDNY
                                                                          DOCUMENT
January 27, 2020                                                          ELECTRONICALLY FILED
                                                                          DOC #:
Honorable Gregory H. Woods                                                DATE FILED: 1/28/2020
United States District Court Southern District of New York
500 Pearl Street
New York, NY 10007-1312                                         MEMORANDUM ENDORSED
Re:      State Street Global Advisors Trust Company v. Visbal, Case No. 1:19-cv-1719-GHW

Dear Judge Woods:

We write pursuant to Your Honor’s Individual Rule 1(E), and further to the parties’ discussion
with the Court about deadlines during the January 16 and January 24 teleconferences1, to seek an
adjournment of two imminent deadlines in the current case schedule. In particular, the
parties jointly request that the Court adjourn: (1) the January 28 deadline for the parties to
submit a joint status update letter; and (2) the February 5 post-discovery status conference2 in
view of the Court’s referral of this case to mediation during the January 24 teleconference, the
January 3 ruling that set a February 15, 2020 deadline for amended pleadings, and the Court’s
extension of the expert discovery deadline to February 28, 2020.3 The parties request that these
deadlines be adjourned until a further date to be determined after the parties provide the Court
with a more comprehensive proposal for revising the case schedule.

Ms. Visbal also requests that the Court adjourn the briefing schedule for her motion addressing
work-product protection for certain Curd documents.4 SSGA does not currently consent to
this request and believes that these briefing deadlines are more properly addressed in this
Friday’s joint submission. As directed by the Court during the January 24 teleconference, the
parties will submit a joint letter by this Friday, January 31, concerning the deadlines we believe
should be adjourned for the parties to focus in good faith on mediation.

We thank the Court for its attention to this matter.




1
    See Dkt. No. 211 at 22:01–23:19.
2
    Dkt. No. 145.
3
    Dkt. Nos. 192, 204.
4
  Currently, Ms. Visbal’s opening brief is due on February 6, SSGA’s opposition is due on
February 20, and Ms. Visbal’s reply, if any, is due on February 27. Dkt. No. 214.
 Respectfully submitted,

  /s/ Michael F. Autuoro                                       /s/ Steven J. Mitby
  Michael F. Autuoro                                           Steven J. Mitby
  FISH & RICHARDSON P.C.                                       Seiler Mitby, PLLC
  autuoro@fr.com                                               smitby@seilermitby.com
  7 Times Square, 20th Floor                                   2700 Research Forest Drive, Suite 100
  New York, NY 10036                                           The Woodlands, Texas 77381
  Telephone: (212) 765-5070                                    Telephone: (281) 419-7770
  Facsimile: (212) 258-2291                                    Fax: (281) 419-7791

  Attorney for Plaintiff                                       Attorney for Defendant




Application granted in part and denied in part. The January 28, 2020 deadline for the parties to submit a joint status letter
and the February 5, 2020 post-discovery status conference are adjourned sine die. However, Defendant’s application to
adjourn the deadlines associated with its motion for clarification is denied without prejudice. The Court expects that it
will consider an application to adjourn those deadlines in the parties’ joint submission due on January 31, 2020.




SO ORDERED.
                                                            _____________________________________
Dated: January 28, 2020
                                                                    GREGORY H. WOODS
New York, New York
                                                                   United States District Judge




                                                                                                                2
